                 Case 20-30038-KLP      Doc 6     Filed 01/07/20 Entered 01/07/20 16:36:33           Desc Main
                                                  Document      Page 1 of 1




                                          IN THE UNITED STATES BANKRUPTCY COURT
                                            FOR THE EASTERN DISTRICT OF VIRGINIA
                                                     RICHMOND DIVISION
                      In re:
                      PAUL RICHARD STEWART,                                  CHAPTER 13
                      DEBTOR.                                                CASE NO. 20-30038-KLP

                                                      NOTICE OF APPEARANCE

                               The undersigned hereby appears in these Chapter 13 Bankruptcy Proceedings as
                      Counsel for First Home Mortgage Corporation, and requests that Samuel I. White, P.C. be
                      placed upon the mailing list of those Creditors, parties in interest and Counsel who receive
                      all Notices in these proceedings.
                                                                    Respectfully submitted,

                                                                    SAMUEL I. WHITE, P.C.


                                                                    By: /s/ BRANDON R. JORDAN
                                                                    Eric D. White, Esquire, Bar No. 21346
                                                                    Michael T. Freeman, Esquire, Bar No. 65460
                                                                    Brandon R. Jordan, Esquire, Bar No. 72170
                                                                    Johnie R. Muncy, Esquire, Bar No. 73248
                                                                    Nisha R. Patel, Esquire, Bar No. 83302
                                                                    Samuel I. White, P.C.
                                                                    1804 Staples Mill Road, Suite 200
                                                                    Richmond, VA 23230
                                                                    Tel.: (804) 290-4290
                                                                    Fax: (804) 290-4298
                                                                    bjordan@siwpc.com

                                                          CERTIFICATE OF SERVICE

                             I certify that on January 7, 2020, the foregoing Notice was served via CM/ECF on
                      Suzanne E. Wade, Trustee, and Patrick Thomas Keith, Counsel for Debtor, at the email
                      addresses registered with the Court, and that a true copy was mailed via first class mail,
                      postage prepaid, to Paul Richard Stewart, Debtor, 5854 Pilmour Drive, Providence Forge, VA
                      23140.

                                                                    /s/ BRANDON R. JORDAN
                                                                    Brandon R. Jordan, Esquire
                                                                    Samuel I. White, P. C.




File No. 74359
